Citation Nr: 1013183	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left ankle injury. 

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tension 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from May 1990 to March 1995; including service in the 
Southwest Asia Theater of Operations from November 1990 to 
April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2004, the Veteran appeared at a hearing before a 
Decisions Review Officer.  In May 2007, he appeared at a 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of the hearings are in the record.

In August 2007 the Board denied, in pertinent part, the 
Veteran's request to reopen his claim for service connection 
for tension headaches and remanded the claim of service 
connection for residuals of a left ankle injury for further 
development.  

The Veteran appealed the Board's denial to reopen the claim 
for service connection for tension headaches to the Court of 
Appeals for Veterans' Claims (Court).  In an August 2008 
Joint Motion for Remand the parties moved the Court to 
vacate and remand that part of the Board's 2007 decision, 
which denied the reopening of claim of service connection 
for tension headaches, for issuance to the Veteran of notice 
in compliance with the Veterans Claims Assistance Act.  An 
Order granting the joint motion was issued in August 2008.

The claim to reopen is addressed is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.




FINDING OF FACT

The current left ankle strain had onset in service.


CONCLUSION OF LAW

The left ankle strain was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

As the claim of service connection for a left ankle 
disability is resolved in the Veteran's favor, the only 
claim decided, VCAA compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment records show that in September 1992 
the Veteran twisted his left ankle while running, and the 
assessment was left ankle sprain.

On VA examination in July 2003, the Veteran complained of 
pain with range of motion and manipulation of the left 
ankle.  The examiner noted that the Veteran had twisted his 
left ankle in service.  The diagnosis was left ankle sprain.  

VA records dating from 2004 show complaints of left ankle 
pain.  In August 2004 the Veteran complained of left ankle 
pain for the past year.  

In May 2007, the Veteran testified that he had received no 
further treatment for his left ankle following the incident 
in 1992 until 2004.

On VA examination in September 2009, the examiner noted that 
the claims file was reviewed and remarked that the Veteran's 
history was pertinent for left ankle sprain during his 
service in 1992.  The examiner stated that the Veteran's 
gait was antalgic with less weightbearing on the left ankle.  
Physical examination found slight soft tissue swelling 
around the lateral malleolus as well as tenderness and 
guarding of movement.  The diagnosis was left ankle strain.  
The examiner expressed the opinion that it was as likely as 
not that the left ankle strain had started while the Veteran 
was in the service.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The evidence shows that the Veteran was treated for a left 
ankle sprain during service.  And after service, VA records 
also document a left ankle pain.  On VA examination in 
September 2009, the VA examiner expressed the opinion that 
the current left ankle strain had onset in service.  And the 
record contains no medical evidence to the contrary.  

Accordingly, as there is evidence of a current left ankle 
strain as evidence of a left ankle injury in service, and as 
probative medical evidence relates the current left ankle 
strain to service, the elements of service connection have 
been established. 


ORDER

Service connection for a left ankle strain is granted.


REMAND

Before deciding whether the Veteran's claim for service 
connection for tension headaches may be reopened, the matter 
must be remanded for to comply with the Court's order. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The notice must include: 

a). The reasons for the prior 
denial of the claim of service 
connection; 

b). The type of new and material 
evidence needed, that is, evidence 
of an injury or disease in service 
and evidence of a link between the 
injury or disease in service and 
the current headaches; and, 

c). The current regulatory 
definition of new and material 
evidence under 38 C.F.R. § 3.156 
(2009). 

2.  After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


